Citation Nr: 0604755	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the loss of 
the sense of smell, and if so, whether service connection is 
warranted for the claimed disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

This matter was previously before the Board in September 
2003, when it remanded the matter for the completion of 
additional development.  The Board is satisfied that all 
action requested on remand is now complete, such that it may 
proceed with a decision in the matter below.

The issue of entitlement to an increased rating for the 
residuals of cervical spine trauma, currently rated as 10 
percent disabling, is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

The Board further observes that in information and evidence 
provided by the veteran's representative in April 2000, as 
well as in prior documentation of record, it appears that the 
veteran is asking the RO reopen his claim for entitlement to 
service connection for a low back disorder.  The Board 
therefore refers the matter back to the RO for all necessary 
action.  See 38 C.F.R. §§ 20.200-20.202 (2005).  
 

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  An unappealed February 1972 rating decision denied the 
veteran entitlement to service connection for the loss of the 
sense of smell.

3.  Evidence associated with the claims file since the 
February 1972 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
loss of the sense of smell.

4.  The competent medical evidence of record does not 
demonstrate that the current loss of sense of smell is 
etiologically related to his period of active service, or 
that it was caused by service-connected residuals of cervical 
spine trauma.


CONCLUSIONS OF LAW

1.  The February 1972 rating decision that denied service 
connection for the loss of the sense of smell is final.  38 
U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1972) [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005); see also 38 C.F.R. § 20.200 
(2005)].

2.  Evidence associated with the claims folder since the 
February 1972 rating decision is new and material, and the 
requirements to reopen the claim for service connection for 
the loss of the sense of smell have been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) (as in effect 
prior to August 29, 2001).

3.  The loss of the sense of smell was not incurred in or 
aggravated by active service, and was not proximately due to 
or the result of service-connected residuals of cervical 
spine trauma.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, for purposes of evaluating the veteran's request to 
reopen his claim for service connection for the loss of the 
sense of smell, the Board finds that a discussion of VCAA 
notice in regard to reopening his claim is not necessary as 
the Board is reopening this claim.  Therefore, it is 
necessary to determine whether the RO provided all necessary 
VCAA notice and development prior to the Board proceeding 
with a review of the claim on the merits.

Accordingly, with regard to the underlying claim for service 
connection for the loss of the sense of smell, the Board 
initially observes that VA has a duty under the VCAA to 
notify a claimant and any designated representative of the 
information and evidence needed to substantiate a claim.  In 
this regard, a March 2004 letter to the veteran from the AMC 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of this letter 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; 
(2) informing the veteran about the information and evidence 
VA would seek to provide; (3) informing the veteran about the 
information and evidence that he was expected to provide; and 
(4) requesting the veteran to provide any information or 
evidence in his possession that pertained to his claim.  

The Board acknowledges that the March 2004 VCAA letter was 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and then to proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, after 
the AMC's transmittal of the March 2004 VCAA letter, the 
veteran was then afforded an opportunity to respond to it.  
As well, after the receipt of additional evidence, the RO, 
via the AMC, subsequently reviewed the claim and provided a 
supplemental statement of the case to the veteran in October 
2005 and gave him an additional period of time to respond.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  In this regard, the veteran's available service 
records are associated with the claims file, as are all 
available medical records identified and/or provided by the 
veteran.  In addition, in May 1999, the veteran was afforded 
a VA examination in order to address the medical questions 
presented in his case.  

The Board is also aware that the majority of the veteran's 
service medical records are apparently not available, and may 
have been destroyed in a July 12, 1973, fire at the National 
Personnel Records Center (NPRC).  Under such circumstances, 
there is a heightened duty to search for medical information 
from alternative sources to reconstruct these records.  
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  In this case, the 
NPRC also indicated that the veteran did not have any other 
alternative records on file, and that requested clinical 
records were not available.  The Board further observes that 
VA is under a duty to advise a claimant to obtain other forms 
of evidence to support his claim, such as lay testimony, and 
the claims file contains such notice, as seen in a multiple 
letters from VA to the veteran, as dated in March 2000, 
January 2003, and March 2004.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  As such, the Board finds that no additional 
action is likely to produce pertinent service information at 
this time.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and that the 
case is ready for appellate review.  

The evidence available for review for this appeal includes 
the veteran's available service records (including his 
service discharge examination report), private and VA 
outpatient treatment and examination records, and statements 
and argument provided by the veteran and his representative 
in support of the claim.  In reaching its decision herein, 
the Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now contained in the 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

Whether New and Material Evidence Has Been Received to Reopen 
the Claim

During the pendency of this appeal, there was a regulatory 
change regarding VA's definition of what constitutes "new 
and material evidence."  This change applies prospectively, 
however, to all requests to reopen that are made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[now codified at 38 C.F.R. 
§ 3.156(a) (2005)].  Because the record indicates that the 
veteran requested that the RO reopen his claim prior to this 
date (in July 1998), this regulatory change is not applicable 
in the instant case.  Accordingly, the Board will analyze 
this matter under the former criteria applicable to the 
analysis of a request to reopen a claim based upon the 
receipt of "new and material evidence."  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) (as in effect 
prior to August 29, 2001).  

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under the former criteria at 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

In the record below, the RO in effect reopened the veteran's 
claim for entitlement to service connection for the loss of 
the sense of smell, but then denied it on the merits.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of this claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

At the time of the prior final denial in this matter, as 
issued in a February 1972 rating decision, the evidence under 
consideration consisted of the veteran's available service 
records, VA treatment records, and statements by the veteran.  
As the veteran did not timely appeal the RO's decision, it 
became final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972) [38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); see also 
38 C.F.R. § 20.200 (2005)].

In July 1998, the veteran requested that the RO reopen his 
claim.  In a June 1999 rating decision, the RO reopened, but 
denied the claim.  The veteran received notice of the 
decision and timely appealed it.

Following the RO's original denial in February 1972, 
additional evidence was associated with the claims file, 
including more statements from the veteran and additional VA 
and private treatment and examination reports. 

The Board finds that the additional evidence submitted by the 
veteran in support of his claim, specifically a May 1999 VA 
examination report, is both new and material.  See Barnett, 
supra.  The information contained in this record documents 
the presence of a current disability, and also addresses its 
etiology.  The Board notes that this type of evidence was not 
available at the time of the prior decision in this matter, 
and therefore considers this record to be new evidence.  The 
Board is also of the opinion that this information is 
material to the case.  At the time of the February 1972 
rating decision, there was no competent evidence in the 
record of either current disability or etiology.  This 
statement, however, provides such information.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Smith v. West, 12 Vet. App. 312, 314 
(1999); Justus v. Principi, 3 Vet. App. 510 (1992).  The 
Board therefore holds that the May 1999 VA examination report 
is so significant that it must be considered in order to 
fairly decide the merits of this claim, and as such, the 
claim for entitlement to service connection for the loss of 
the sense of smell must be reopened for full review.  
38 C.F.R. § 3.156(a).

Service Connection for the Loss of the Sense of Smell

VA law provides that entitlement to service connection for a 
claimed disorder will be granted if the evidence shows that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005); see also Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A disorder that is proximately due to or the result of 
another service-connected disease or injury also warrants 
service connection on a secondary basis.  38 C.F.R. 
§ 3.310(a) (2005).  Accordingly, a claim for secondary 
service connection may be granted if a disorder is 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on this 
issue, there must be: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the currently claimed disorder.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  A determination as to 
whether these requirements are met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

A review of the adjudicatory record below reveals that the RO 
analyzed this claim under the principles of both direct and 
secondary service connection.  Moreover, the veteran has 
specifically attributed the loss of his sense of smell to his 
service-connected cervical spine injury residuals.

At the time of the veteran's September 1970 service discharge 
examination, there was no record of complaints, symptoms, 
diagnosis, or treatment for a loss of the sense of smell, or 
of any problem otherwise involving the nose.  In fact, the 
service physician specifically reported on this document that 
there were no neurologic difficulties in relation to the 
residuals of a cervical spine injury sustained by the veteran 
as the result of a fall in service.  

As well, in initial subsequent VA medical reports of record, 
there is no mention of any problem involving the loss of the 
sense of smell.

In an April 1971 statement, made while the veteran was 
recuperating from several injuries, including injuries to his 
cervical spine, mandible, and trachea as sustained in a 
November 1970 post-service motor vehicle accident, the 
veteran's father described a set of problems which he 
believed had resulted from the veteran's prior in-service 
fall from a helicopter, including the loss of the sense of 
smell.  The veteran first reported this same problem in an 
October 1971 statement of claim, as well as in later 
documentation now of record.  Then, in a February 1972 rating 
decision, the RO denied the claim for service connection for 
the loss of the sense of smell in large part because it was 
not recorded as extant at the time of the veteran's September 
1970 service discharge examination.  As noted earlier, the 
veteran did not appeal this determination.

Thereafter, a February 1973 VA hospital report revealed that 
the veteran presented for correction of a nose deformity 
which he averred was the result of his in-service fall from a 
helicopter.  At that time, he also reported that a broken 
nose was one of his in-service injuries.  This hospital 
report noted the veteran's November 1970 post-service motor 
vehicle accident, but also a second accident that apparently 
occurred in August 1972.  On clinical evaluation, the VA 
physician noted a deviated nasal septum to the right, as well 
as a bony prominence over the dorsum of the nose, with a 
widening and slight deviation to the left of the bridge of 
the nose, but did not address the likely origins of these 
problems.  The veteran then underwent a rhinoplasty, with 
removal of the dorsal hump and straightening of the nasal 
bridge with osteotomies.     

The veteran's VA treatment records then reflect that 
beginning in approximately December 1983, he reported for 
treatment of persistent nasal congestion, initially assessed 
as possible allergic rhinitis.  His current VA medical 
records mainly label the problem as chronic sinusitis.  

In February 1984, the veteran underwent a VA dental 
examination, at which time the examiner noted his healed 
mandible fracture, but also a deviation of four millimeters 
on the left side.  There was no loss of function or loss of 
sensation to central nerve five, but the examiner did 
indicate there was a relationship to the loss of the 
olfactory nerve.  

In connection with the pending appeal, the veteran underwent 
a VA neurological examination in May 1999.  At that time, he 
reported that he sustained a neck and back injury in service, 
but did not report a broken nose.  He advised that since the 
in-service injury, he had had no sense of smell, but could 
discern salty and sweet tastes.  The examiner also noted that 
the veteran suffered from chronic allergies and nasal 
stuffiness.  On clinical evaluation, the cranial nerves were 
intact with the exception of a total loss of smell.  The 
examiner recorded that residual taste was present, and that 
the veteran could distinguish salty and sweet tastes.  All 
other pertinent evaluation was normal.  The examiner then 
diagnosed anosmia, and advised that it was secondary to the 
veteran's chronic rhinitis.  

With consideration of the entire pertinent record, the Board 
finds that the claim for service connection for the loss of 
the sense of smell must be denied on both a direct and 
secondary basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.310.

As to direct service connection, there is no medical 
indication of a chronic nasal problem or of olfactory nerve 
damage at the time of the veteran's discharge from service in 
September 1970.  And, while the veteran and his father both 
reported a problem involving the loss of the sense of smell, 
it was not reported at the time of the veteran's original 
claims for service connection in October 1970 (regarding 
medical disorders claimed to be related to his in-service 
fall), but rather only after his first post-service motor 
vehicle accident.  In addition, while nasal deformity was 
noted at the time of a February 1973 VA surgery to correct 
the same, there is no medical record of a problem actually 
involving the olfactory nerve until the February 1984 VA 
dental examination.  Moreover, the record further reflects 
that that the May 1999 VA examiner who diagnosed anosmia was 
also aware of the veteran's assertion that this problem 
developed in service, but then concluded that the problem was 
only the result of chronic rhinitis.  As such, in the absence 
of a medical opinion that etiologically relates this problem 
to active service, the claim for service connection for the 
loss of the sense of smell, on a direct basis, will be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Likewise, the Board holds that the claim for secondary 
service connection of the loss of the sense of smell, as 
related to the veteran's service-connected cervical spine 
injury residuals, must also fail at this time.  See 38 C.F.R. 
§ 3.310; Wallin, supra.  It is well apparent that the veteran 
believes that the in-service injuries to his neck, which are 
now service-connected, led to and/or caused this problem.  
However, there is insufficient medical evidence to support 
the claim.  While there is competent medical evidence of a 
current disability (anosmia), as well evidence of a prior 
award of service connection for the residuals of cervical 
spine injury in accordance with Wallin elements (1) and (2), 
there is no competent medical evidence of record purporting 
to link these two factors.  Instead, the record reflects that 
the May 1999 VA examiner directly considered the possibility 
of a relationship, as indicated by his notation of the 
veteran's reported belief of such a connection, but then 
dismissed it in favor of his opinion, reached after clinical 
evaluation, that the veteran's anosmia was only the result of 
chronic rhinitis.  Therefore, without competent medical 
evidence of a favorable etiological relationship between the 
currently claimed disorder and a previously service-connected 
disability, the Board holds that secondary service connection 
is not warranted by the record.  

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board may 
not, unfortunately, consider the veteran's assertions that 
his current loss of the sense of smell is etiologically 
related either directly to service, or to his service-
connected cervical spine disability, to be competent medical 
evidence in support of this appeal.

Lastly, the Board has considered the benefit of the doubt 
rule, but as the preponderance of the evidence is against the 
claim, the evidence is not in a state of relative equipoise, 
and there is no basis to apply it.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for entitlement to service connection for 
the loss of the sense of smell is granted; to that extent 
only, the appeal is allowed.

Service connection for the loss of the sense of smell is 
denied.


REMAND

The Board finds that at this time, it must remand an 
additional claim, as to whether an increased rating is 
warranted for the service-connected residuals of cervical 
spine trauma, to the RO.  In the aforementioned June 1999 
rating decision, the RO also denied the veteran an increased 
evaluation for his cervical spine disability.  Then, in 
January 2000, he timely filed a notice of disagreement (NOD) 
to the RO's denial.  See 38 C.F.R. § 20.201 (2005).  
Thereafter, in another rating decision in February 2000, the 
RO increased the veteran's cervical spine award from 
noncompensable to 10 percent and advised him that the 
assignment of this higher evaluation was "considered to have 
substantially met the relief sought by the veteran," such 
that it would consider the veteran's appeal as withdrawn, 
subject to his right to reactivate it within the appeal 
period.  Then, in April 2000, the veteran's representative 
submitted a concurrent private medical report that directly 
addressed the veteran's level of cervical spine disability.  
In response, the RO provided a third rating decision in May 
2000, which denied more than a 10 percent evaluation for his 
cervical spine disability.  The RO has not, however, issued a 
statement of the case (SOC) on this issue.  

The Board observes that a claimant can limit the benefits 
sought to below the maximum available in a claim for an 
increased rating, but that otherwise, he is presumed to be 
seeking the maximum to which he is entitled under the law.  
See AB v. Brown, 6 Vet. App. 35 (1993).  In this case, review 
of the record does not demonstrate that the veteran stated 
that he would be satisfied with a 10 percent rating for this 
disability, nor do his actions indicate that this is the 
case.  Thus, the Board finds the RO's actions in the February 
2000 rating decision regarding the 'resolution' of the 
veteran's appeal of this issue to not be supported by the 
evidence.  Moreover, even should there be any perceived 
credence to that conclusion; the Board observes that the 
April 2000 the submission of new medical information by the 
veteran's representative indicates that it was the veteran's 
intention to have this issue remain on appeal, consistent 
with a notice of disagreement.  See generally 38 C.F.R. 
§ 20.201 (2005). 

Accordingly, the Board holds that a remand is now required 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) (when 
a claimant files an NOD and the RO has not issued an SOC, the 
matter must be remanded to the RO), in order to appropriately 
address the matter of the veteran's entitlement to an 
evaluation in excess of 10 percent for his service-connected 
cervical spine disability in a properly prepared SOC.  The 
Board notes that, following his receipt of this SOC, the 
veteran or his representative must submit a timely 
substantive appeal in order for the Board to have complete 
jurisdiction over the claim.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.300-20.306 (2005).  Absent an 
NOD, an SOC, and a substantive appeal of record, the Board 
does not have such jurisdiction.  Bernard v. Brown, 4 Vet. 
App. 384 (1994); see also Hazan v. Gober, 10 Vet. App. 511 
(1997).

Therefore, in order to give the veteran every consideration 
with respect to this claim, this matter is REMANDED to the RO 
(via the AMC) for the following:

1.  The RO should provide the veteran and 
his representative with an SOC as to the 
matter of whether an evaluation in excess 
of 10 percent is warranted for the 
residuals of cervical spine trauma.  In 
this SOC, the RO should also advise the 
veteran and his representative of the 
laws and regulations pertinent to the 
claim, and apprise the veteran of his 
appellate rights and responsibilities 
regarding the perfection of an appeal in 
this matter.

2.  If the veteran thereafter perfects a 
substantive appeal on this issue, then 
the RO should return the claims file to 
the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with 
this appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


